Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 09/27/2021.
Reply to Applicant’s arguments
3. Applicant’s arguments and claim amendments filed with the office on 09/27/2021 were fully considered but found to be non-persuasive. The arguments are directed to amended claim limitations. Please see the rejection below Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and in further view of Maruo (US 2020/0244377 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
4. Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and in further view of Maruo (US 2020/0244377 A1).
Regarding independent claim 1, Vanwiggeren (US 2019/0036621 A1), A measurement system for testing a device under test over-the-air (figure 1), comprising a signal generation and/or analysis equipment (element 160, figure 1), several antennas (antenna array 115 with array elements 116-119, antenna array with array elements 131-139, figure 1), several reflectors (element 120, multiple lenses or mirrors or hybrid lenses or mirrors, paragraph [0023]) and a test location for the device under test (element 110, figure 1), wherein the antennas are connected with the signal generation and/or analysis equipment in a signal-transmitting manner (the array elements 131-139 are indicated as antennas, which are selectively connected to representative 
    PNG
    media_image1.png
    290
    236
    media_image1.png
    Greyscale
transceiver 150 through operation of a representative switch 155. The transceiver 150 is therefore able to receive the transmitted signals from the antenna array 115 and to transmit beams to the antenna array 115 via the array elements 131-139 in the measurement array 130, respectively, paragraph [0036]), wherein each of the antennas is configured to transmit and/or receive an electromagnetic signal so that a beam path is provided between the respective antenna and the test location (paragraph [0022]), wherein the electromagnetic signal is reflected by the respective reflector so that the electromagnetic signal corresponds to a planar wave, wherein each antenna aims at a focal point of the corresponding reflector (paragraphs [0023]-[0026]), wherein each antenna and the corresponding reflector together are configured to provide a corresponding quiet zone at the test location (paragraph [0023]).

Mow et al (US 2011/0084887 A1) teaches, a test system is provided for wireless testing of electronic devices. The electronic devices may have multiple antennas. A multi-antenna device that is being tested may be referred to as a device under test (DUT). The DUT may be placed within an antenna testing chamber structure. The antenna testing structure may be spherical, may be based on a cube, etc (paragraph [0009]).

    PNG
    media_image2.png
    191
    171
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    122
    129
    media_image3.png
    Greyscale
Mow et al (US 2011/0084887 A1) further teaches, (figures 3, 5 and 9, More than one ring-shaped antenna mounting structure may be used in test chamber 30 (e.g., to provide three-dimensional coverage by OTA antennas 26). As shown in FIG. 5, multiple ring-shaped antenna mounting structures of varying sizes may be used to form a spherical antenna mounting structure such as spherical antenna mounting structure 50. Each of the multiple ring-shaped antenna mounting structures in antenna mounting structure 50 may be lined by absorbers. OTA antennas 26 may be embedded in the absorbers, paragraph ([0067]). The test chamber may have an input that receives incoming signals. The incoming signals may be fed to each of the OTA antennas. By controlling the radio-frequency signals that are provided to the three-dimensional array of OTA antennas, tests may be performed in which the incoming test signal is directed at the DUT from 
    PNG
    media_image4.png
    300
    194
    media_image4.png
    Greyscale
any desired angle (e.g., to perform radial 360.degree. sweeps, to perform off-axis tests from above or below the DUT, etc.). As these tests are performed, the DUT can attempt to receive and process the test signal. In DUTs that have multiple antennas, protocol-compliant tests can be performed while simultaneously exercising all of the antennas in the DUT (paragraph [0012]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Vanwiggeren by providing a mechanism for mounting multiple antennas using a ring shaped mounting structures to form a spherical antenna mounting structures lined with absorbers, as taught by Mow et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that, A two-dimensional array of test antennas can be used in the test system to recreate test signals that approach the DUT from any desired angle in a horizontal test plane (i.e., at any angle from 0-360.degree.), whereas a three-dimensional antenna array can be used to sweep the test beam out of the horizontal plane, as taught by Mow et al (paragraph [0047]).
Vanwiggeren and Mow et al fails to teach wherein the antennas and the reflectors are placed at different angular offsets with respect to the test location. 
Maruo (US 2020/0244377 A1) teaches an antenna apparatus is configured to include: a DUT scan mechanism that executes total spherical scanning on a DUT having an antenna in an internal space of an OTA chamber around a reference point; a plurality of antennas disposed at a distance within a near field measurement range from the reference point; and signal analysis  

    PNG
    media_image5.png
    251
    412
    media_image5.png
    Greyscale
Maruo further teaches, a reflector that is accommodated in the internal space, has a predetermined paraboloid of revolution, and reflects a radio signal transmitted or received by the antenna under test and the test antenna via the paraboloid of revolution (paragraph [0044]). As illustrated in FIGS. 1 and 2, for example, the OTA chamber 50 is configured to include a metal housing main body 52 having a rectangular internal space 51, and a DUT 100 having an antenna 110, a test antenna 5, a plurality of spurious measurement antennas 6A, 6B, 6C, and 6D (hereinafter, also referred to as antennas 6), a reflector 7, and a DUT scan mechanism 56 are accommodated in the internal space 51 (paragraph [0071]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Vanwiggeren and Mow et al by providing antennas and reflectors as taught by Maruo et al.


Regarding dependent claim 2, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 1.
Mow et al further teaches, the main plane and the auxiliary plane are parallel to each other (Figure 5, antennas 26 are mounted in different parallel planes). 
 
Regarding dependent claim 3, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 1.
Vanwiggeren further teaches, wherein the quiet zone is a cylindrical quiet zone (paragraphs [0005], [0023]).  

Regarding dependent claim 4, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 1.
Vanwiggeren further teaches, in spherical coordinates, the antenna located in the auxiliary plane is rotated about the center of the cylindrical quiet zone by a polar angle that is 
Mow et al (US 2011/0084887 A1) teaches, a test system is provided for wireless testing of electronic devices. The electronic devices may have multiple antennas. A multi-antenna device that is being tested may be referred to as a device under test (DUT). The DUT may be placed within an antenna testing chamber structure. The antenna testing structure may be spherical, may be based on a cube, etc (paragraph [0009]).

    PNG
    media_image4.png
    300
    194
    media_image4.png
    Greyscale

    PNG
    media_image2.png
    191
    171
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    122
    129
    media_image3.png
    Greyscale
Mow et al (US 2011/0084887 A1) further teaches, (figures 3, 5 and 9, More than one ring-shaped antenna mounting structure may be used in test chamber 30 (e.g., to provide three-dimensional coverage by OTA antennas 26). As shown in FIG. 5, multiple ring-shaped antenna mounting structures of varying sizes may be used to form a spherical antenna mounting structure such as spherical antenna mounting structure 50. Each of the multiple ring-shaped antenna mounting structures in antenna mounting structure 50 may be lined by absorbers. OTA antennas 26 may be embedded in the absorbers, paragraph ([0067]). The test chamber may have an input that receives incoming signals. The incoming signals may be fed to each of the OTA antennas. By controlling the radio-frequency signals that are provided to the three-dimensional array of OTA antennas, tests may be performed in which the incoming test signal is directed at the DUT from any desired angle (e.g., to perform radial 360.degree. sweeps, to perform off-axis tests from above or below the DUT, etc.). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Vanwiggeren by providing a mechanism for mounting multiple antennas using a ring shaped mounting structures to form a spherical antenna mounting structures lined with absorbers, as taught by Mow et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that, A two-dimensional array of test antennas can be used in the test system to recreate test signals that approach the DUT from any desired angle in a horizontal test plane (i.e., at any angle from 0-360.degree.), whereas a three-dimensional antenna array can be used to sweep the test beam out of the horizontal plane, as taught by Mow et al (paragraph [0047]).

Regarding dependent claim 5, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 1.
Vanwiggeren further teaches, wherein at least one of the reflectors is bigger than the at least one other reflector (paragraph [0027]). 
 
Regarding dependent claim 6, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 1.


    PNG
    media_image3.png
    122
    129
    media_image3.png
    Greyscale

    PNG
    media_image6.png
    377
    321
    media_image6.png
    Greyscale
Mow et al (US 20110084887 A1) teaches, [0067] More than one ring-shaped antenna mounting structure may be used in test chamber 30 (e.g., to provide three-dimensional coverage by OTA antennas 26). As shown in FIG. 5, multiple ring-shaped antenna mounting structures of varying sizes may be used to form a spherical antenna mounting structure such as spherical antenna mounting structure 50. Each of the multiple ring-shaped antenna mounting structures in antenna mounting structure 50 may be lined by absorbers. OTA antennas 26 may be embedded in the absorbers.
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Vanwiggeren by providing a mechanism for mounting multiple antennas using a ring shaped mounting structures to forma spherical antenna mounting structures lined with absorbers, as taught by Mow et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that, A two-dimensional array of test antennas can be used in the test system to recreate test signals that approach the DUT from any desired angle in a horizontal test plane (i.e., at any angle from 0-360.degree.), whereas a three-dimensional antenna array can be used to sweep the test beam out of the horizontal plane, as taught by Mow et al (paragraph [0047]).

Regarding dependent claim 7, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 6.
Mow et al further teaches, wherein the circularly or elliptically shaped arc maximally covers an angular area of 1800 (figure 5, paragraph [0064]).

Regarding dependent claim 8, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 1.
Mow et al further teaches, wherein at least the reflectors are each assigned to a corresponding adjustment unit configured to adjust the orientation of the respective reflector (figure 3, figure 5, paragraph [0065], [0069]).

Regarding dependent claim 9, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 1.
Mow et al further teaches, wherein the several reflectors (element 32) are located at least partially along a sphere that encloses the test location at its center point (figure 3, paragraph [0064], OTA antennas 26 may be supported using ring-shaped antenna mounting structure 42 of FIG. 4. The inner wall of ring antenna mounting structure 42 may be lined by absorbers 44. OTA antennas 26 may be embedded in absorbers 44. Absorbers 44 may minimize reflections. If 

Regarding dependent claim 10, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 9.
Mow et al further teaches, wherein at least one balance weight is provided that is assigned to the reflectors in case of a non-equal distribution of the reflectors in an angled or rather vertical orientation of the respective reflectors along the sphere or an ellipsoid (figure 5, paragraph [0064]-[0067]).

Regarding dependent claim 11, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 9.
Mow et al further teaches, wherein at least one absorbing baffle (element 44) is provided.
 
Regarding dependent claim 12, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 11.
Mow et al further teaches, wherein the at least one absorbing baffle is located between neighbored reflectors (figure 4 and 5, paragraphs [0064]-[0067]).
 
Regarding dependent claim 13, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 11.
Mow et al further teaches, wherein the at least one absorbing baffle is located between at least one reflector and the test location (figure 4 and 5, paragraphs [0064]-[0067]).

 Regarding dependent claim 14, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 11.
Mow et al further teaches, wherein the at least one absorbing baffle provides a partly opened housing for at least one antenna (figure 4 and 5, paragraphs [0064]-[0067]).

Regarding dependent claim 15, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 11.
Mow et al further teaches, wherein the at least one absorbing baffle is located at a first end of a line at which opposite end the reflector is located (figure 4 and 5, paragraphs [0064]-[0067]).
  
Regarding dependent claim 16, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 11.


Regarding dependent claim 17, Vanwiggeren (US 2019/0036621 A1), Mow et al (US 2011/0084887 A1) and Maruo (US 2020/0244377 A1) teach the measurement system according to Claim 16.
Mow et al further teaches, wherein the positioner is at least one of a rotary positioner and a three-dimensional positioner (element 48, paragraph [0065], [0069]).

Regarding independent claim 18, Vanwiggeren (US 2019/0036621 A1), A measurement system for testing a device under test over-the-air (figure 1), comprising a signal generation and/or analysis equipment (element 160, figure 1), several antennas (antenna array 115 with array elements 116-119, antenna array with array elements 131-139, figure 1), several reflectors (element 120, multiple lenses or mirrors or hybrid lenses or mirrors, paragraph [0023]) and a test location for the device under test (element 110, figure 1), wherein the antennas are connected 
    PNG
    media_image1.png
    290
    236
    media_image1.png
    Greyscale
with the signal generation and/or analysis equipment in a signal-transmitting manner (the array elements 131-139 are indicated as antennas, which are selectively connected to representative transceiver 150 through 
Vanwiggeren further teaches, wherein, in spherical coordinates, the antenna located in the auxiliary plane is rotated about the center of the cylindrical quiet zone by a polar angle that is different to the one of the antennas located in the main plane (paragraphs [0005], [0042], and [0043]).
Mow et al (US 2011/0084887 A1) teaches, a test system is provided for wireless testing of electronic devices. The electronic devices may have multiple antennas. A multi-antenna device that is being tested may be referred to as a device under test (DUT). The DUT may be placed within an antenna testing chamber structure. The antenna testing structure may be spherical, may be based on a cube, etc (paragraph [0009]).
Mow et al (US 2011/0084887 A1) further teaches, (figures 3, 5 and 9, More than one ring-shaped antenna mounting structure may be used in test chamber 30 (e.g., to provide three-dimensional coverage by OTA antennas 26). As shown in FIG. 5, multiple ring-shaped antenna 
    PNG
    media_image3.png
    122
    129
    media_image3.png
    Greyscale
such as spherical antenna mounting structure 50. Each of the multiple ring-shaped antenna mounting structures in antenna mounting structure 50 may be lined by absorbers. OTA antennas 26 may be embedded in the absorbers, paragraph ([0067]). The test chamber may have an input that 
    PNG
    media_image4.png
    300
    194
    media_image4.png
    Greyscale
receives incoming signals. The incoming signals may be fed to each of the OTA antennas. By controlling the radio-frequency signals that are provided to the three-
    PNG
    media_image2.png
    191
    171
    media_image2.png
    Greyscale
dimensional array of OTA antennas, tests may be performed in which the incoming test signal is directed at the DUT from any desired angle (e.g., to perform radial 360.degree. sweeps, to perform off-axis tests from above or below the DUT, etc.). As these tests are performed, the DUT can attempt to receive and process the test signal. In DUTs that have multiple antennas, protocol-compliant tests can be performed while simultaneously exercising all of the antennas in the DUT (paragraph [0012]).  
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Vanwiggeren by providing a mechanism for mounting multiple antennas using a ring shaped mounting structures to form a spherical antenna mounting structures lined with absorbers, as taught by Mow et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that, A two-dimensional array of test antennas can be used in the test system to recreate test signals that approach the DUT from any desired angle in a horizontal test plane 
Vanwiggeren and Mow et al fails to teach wherein the antennas and the reflectors are placed at different angular offsets with respect to the test location.
Maruo teaches an antenna apparatus is configured to include: a DUT scan mechanism that executes total spherical scanning on a DUT having an antenna in an internal space of an OTA chamber around a reference point; a plurality of antennas disposed at a distance within a near field measurement range from the reference point; and signal analysis devices that respectively perform a near field measurement process related to total radiated power (TRP) based on reception signals of the antennas which receive radio signals in a spurious frequency bandwidth radiated from the antenna transmitting and receiving radio signals in a specified frequency bandwidth, during execution of the total spherical scanning. 

    PNG
    media_image5.png
    251
    412
    media_image5.png
    Greyscale
Maruo further teaches, a reflector that is accommodated in the internal space, has a predetermined paraboloid of revolution, and reflects a radio signal transmitted or received by the antenna under test and the test antenna via the paraboloid of revolution (paragraph [0044]). As illustrated in FIGS. 1 and 2, for example, the OTA chamber 50 is configured to include a metal housing main body 52 having a rectangular internal space 51, and a DUT 100 having an antenna 110, a test antenna 5, a plurality of spurious measurement antennas 6A, 6B, 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Vanwiggeren and Mow et al by providing antennas and reflectors as taught by Maruo et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that, realizing efficient spurious measurement while avoiding an increase in the size of an anechoic box and an increase of a power loss depending on a distance between a device under test (DUT) and a measurement antenna, as taught by Maruo (paragraph [0019])


    PNG
    media_image1.png
    290
    236
    media_image1.png
    Greyscale
Regarding independent claim 19, Vanwiggeren (US 2019/0036621 A1), A measurement system for testing a device under test over-the-air (figure 1), comprising a signal generation and/or analysis equipment (element 160, figure 1), several antennas (antenna array 115 with array elements 116-119, antenna array with array elements 131-139, figure 1), several reflectors (element 120, multiple lenses or mirrors or hybrid lenses or mirrors, paragraph [0023]) and a test location for the device under test (element 110, figure 1), wherein the antennas are connected with the signal generation and/or analysis equipment in a signal-transmitting manner (the array elements 131-139 are indicated as antennas, which are selectively connected to representative transceiver 150 through operation of a representative switch 155. The transceiver 150 is therefore able to receive the transmitted signals from the antenna array 115 
Vanwiggeren fails to explicitly teach, wherein at least two of the several reflectors are orientated with respect to a symmetry direction in a similar manner, whereas at least one of the several reflectors is tilted with respect to the symmetry direction compared to the other reflectors.

    PNG
    media_image3.png
    122
    129
    media_image3.png
    Greyscale

    PNG
    media_image6.png
    377
    321
    media_image6.png
    Greyscale
Mow et al (US 2011/0084887 A1) teaches, (figures 3, 5 and 9, More than one ring-shaped antenna mounting structure may be used in test chamber 30 (e.g., to provide three-dimensional coverage by OTA antennas 26). As shown in FIG. 5, multiple ring-shaped antenna mounting structures of varying sizes may be used to form a spherical antenna mounting structure such as spherical antenna mounting structure 50. Each of the multiple ring-shaped antenna mounting structures in antenna mounting structure 50 may be lined by absorbers. OTA antennas 26 may be embedded in the absorbers, paragraph ([0067]); and wherein at least 
    PNG
    media_image7.png
    615
    450
    media_image7.png
    Greyscale
reflectors are orientated with respect to a symmetry direction in a similar manner, whereas at least one of the several reflectors is tilted with respect to the symmetry direction compared to the other reflectors (paragraphs [0047], [0071], [0082]). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Vanwiggeren by providing a mechanism for mounting multiple antennas using a ring shaped mounting structures to form a spherical antenna mounting structures lined with absorbers, as taught by Mow et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that, A two-dimensional array of test antennas can be used in the test system to recreate test signals that approach the DUT from any desired angle in a horizontal test plane (i.e., at any angle from 0-360.degree.), whereas a three-dimensional antenna array can be used to sweep the test beam out of the horizontal plane, as taught by Mow et al (paragraph [0047]).
Vanwiggeren and Mow et al fails to teach wherein the antennas and the reflectors are placed at different angular offsets with respect to the test location.
Maruo teaches an antenna apparatus is configured to include: a DUT scan mechanism that executes total spherical scanning on a DUT having an antenna in an internal space of an OTA chamber around a reference point; a plurality of antennas disposed at a distance within a near field measurement range from the reference point; and signal analysis devices that respectively perform a near field measurement process related to total radiated power (TRP) based on reception signals of the antennas which receive radio signals in a spurious frequency bandwidth  

    PNG
    media_image5.png
    251
    412
    media_image5.png
    Greyscale
Maruo further teaches, a reflector that is accommodated in the internal space, has a predetermined paraboloid of revolution, and reflects a radio signal transmitted or received by the antenna under test and the test antenna via the paraboloid of revolution (paragraph [0044]). As illustrated in FIGS. 1 and 2, for example, the OTA chamber 50 is configured to include a metal housing main body 52 having a rectangular internal space 51, and a DUT 100 having an antenna 110, a test antenna 5, a plurality of spurious measurement antennas 6A, 6B, 6C, and 6D (hereinafter, also referred to as antennas 6), a reflector 7, and a DUT scan mechanism 56 are accommodated in the internal space 51 (paragraph [0071]).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Vanwiggeren and Mow et al by providing antennas and reflectors as taught by Maruo et al.
One of the ordinary skill in the art would have been motivated to make such a modification such that, realizing efficient spurious measurement while avoiding an increase in the size of an anechoic box and an increase of a power loss depending on a distance between a device under test (DUT) and a measurement antenna, as taught by Maruo (paragraph [0019])
Prior Art Related but not cited
, a device for the electromagnetic testing of at least one object, the device comprising a network of electromagnetic probes for transmission and/or for reception of electromagnetic radiations towards or from the object being tested, the device also comprising a support structure for supporting the network of probes, comprising anechoic electromagnetic absorbers, and a support for supporting the object being tested, characterised in that the support structure for supporting the network of probes is closed in the three dimensions of space all around the support for the object being tested by at least one conductive wall forming a Faraday cage which is fitted on its inner side by anechoic electromagnetic absorbers located in the intervals between the probes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858